DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1–9, 12, 15, 19 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2017/0188129 (published 29 June 2017) (“Sindia”).
Claim 1 is drawn to “a method of providing an alert for a user by a hearing device configured to be worn at an ear of the user.” The following table illustrates the correspondence between the claimed method and the Sindia reference.
Claim 1
The Sindia Reference
“1. A method of providing an alert for a user by a hearing device configured to be worn at an ear of the user, the method comprising:
The Sindia reference describes a corresponding method for alerting a user of a headphone 102 worn over or in a user’s ear. Sindia at Abs., ¶¶ 2, 15, 26, FIG.1. (Cf. Spec at ¶ 2, 79, 95 (describing a hearing device as including earphones and earbuds.))
“providing user-related data including information about at least one of the user, an ambient environment of the user, or a property of the hearing device worn by the user;
Sindia’s headphone 102 includes a plurality of sensors 106, 108, 110. Sindia at ¶ 26, FIGs.1, 5. One sensor is a gyroscopic sensor 108 that detects a property of a user and the headphone 102—specifically, movement of the user and headphone 102 through a 3D space. Id. at ¶¶ 34–36. Another sensor includes microphone 110 that detects a property of an ambient environment, such as audio within the ambient environment. Id. at ¶¶ 37, 38.
“characterized by providing vehicle-related data associated with at least one vehicle in a vicinity of the user, the vehicle-related data including information about a property of the vehicle;
Sindia’s sensors further include a proximity sensor 106. Id. at ¶¶ 29–33. Proximity sensor 106 detect objects in the ambient, or vicinity, of the user wearing headphone 102. Id. One property detected by sensor 106 includes a vehicle property, such as presence, distance and direction. Id.
“determining, based on the user-related data and the vehicle-related data, a relevance measure indicative of a probability that the user is endangered by the vehicle; and
“controlling an operation of the hearing device depending on the relevance measure, the operation alerting the user about the vehicle.”
A control circuit 112 parses data from sensors 106, 108, 110 in a data parser program 502 and a sensor hub program 504. Id. at ¶¶ 27, 33, 35, 38, 40. In an embodiment, control circuit 112 determines the relative motion between headphone 102 and an ambient object, such as an approaching vehicle. Id. at ¶¶ 35, 75–82. If the relative motion (e.g., distance and velocity) exceeds a threshold, indicating a risk of collision, control circuit 112 causes headphone 102 to generate a human perceptible output to alert the headphone user of the approaching vehicle. Id.

Table 1
For the foregoing reasons, the Sindia reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“characterized in that the user-related data comprises data indicative of a property detected on the user and/or in an ambient environment of the user by a detector included in the hearing device; and/or
“data indicative of a property of an audio signal outputted to the user by an audio transducer included in the hearing device; and/or
“data indicative of an effective size of a venting channel included in the hearing device, the venting channel configured to provide for venting between an inner region of an ear canal of the ear and an ambient environment outside the ear canal depending on the effective size.”
Sindia’s headphone 102 includes sensors 108 and 110 for detecting properties on the user, such as the movement of headphone 102, and for detecting ambient sounds. Sindia at ¶¶ 16, 34–38, FIG.2. For the foregoing reasons, the Sindia reference anticipates all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“characterized by determining whether the user-related data and/or the vehicle-related data fulfills a condition,
“wherein the relevance measure is determined depending on the condition being fulfilled,
“wherein the condition is customizable during operating the hearing device and/or an electronic device configured to be communicatively coupled to the hearing device.”
Sindia describes receiving sensor information from a proximity sensor 106 configured to detect the presence, position and distance of an external object, such as an approaching vehicle. Sindia at ¶¶ 26, 27. A control circuit 112 evaluates the information from sensor 106 to determine a relevance measure (e.g., velocity) between the external object and the user. Id. at ¶¶ 75–78. Control circuit 112 may further require a condition be met, such as a threshold distance. Id. Sindia describes enabling a user to adjust the thresholds. Id. For the foregoing reasons, the Sindia reference anticipates all limitations of the claim.
Claim 4 depends on claim 3 and further requires the following:
“characterized in that the condition is customizable by data provided via a user interface; and/or data communicated from a data source distant from the user.”
Sindia describes enabling a user to adjust thresholds. Id. at ¶¶ 75–78. This operation inherently requires some type of user interface (e.g., switch, button, GUI, remote programming). For the foregoing reasons, the Sindia reference anticipates all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“characterized in that the operation comprises: modifying, before an audio signal is outputted to the user by an audio transducer included in the hearing device, a property of the outputted audio signal; and/or
“adjusting an effective size of a venting channel included in the hearing device, the venting channel configured to provide for venting between an inner region of an ear canal of the ear and an ambient environment outside the ear canal depending on the effective size; and/or
“initiate outputting an audio signal to the user by an audio transducer included in the hearing device; and/or
“initiate a vibration of the hearing device evoking a tactile perception by the user.”
Sindia describes several techniques for controlling headphone operation in response to detecting an approaching vehicle. Sindia at ¶¶ 17, 27, 40, 46, 78. One technique includes altering sound output by headphone 102, such as volume reduction. Id. Another technique includes providing a tactile vibration. Id. Another technique includes outputting a special alert sound to the left or right ear. Id. For the foregoing reasons, the Sindia reference anticipates all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“characterized in that the hearing device is configured to receive an audio signal communicated from an external audio source,
“wherein, when the audio signal is outputted to the user by an audio transducer included in the hearing device, the operation comprises reducing a volume level of the outputted audio signal; and/or
“outputting an audio signal representative of a sound detected in an ambient environment of the user; and/or
“outputting a warning notification to the user; and/or
“terminating outputting the audio signal to the user.”
Sindia describes a headphone 102 capable of playing back audio from an external device, such as a smartphone or media player. Sindia at ¶¶ 2, 44, 59. Sindia further describes interfacing headphone 102 with external devices through wired or wireless interfaces 658. Id. at ¶ 69, FIG.6. Sindia further describes several techniques for controlling headphone operation in response to detecting an approaching vehicle. Id. at ¶¶ 17, 27, 40, 46, 78. One technique includes altering sound being played back by headphone 102, such as volume reduction. See id. Another technique includes outputting a special alert sound to the left or right ear. Id. For the foregoing reasons, the Sindia reference anticipates all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“characterized in that the operation comprises
“modifying, before an audio signal is outputted to the user by an audio transducer included in the hearing device, a directivity of the outputted audio signal such that the directivity points toward a location of the vehicle and/or a moving direction of the vehicle and/or an itinerary of the vehicle; and/or
“modifying, before an audio signal is outputted to the user by an audio transducer included in the hearing device, a volume level of the outputted audio signal and/or a volume level of a sound feature contained in the outputted audio signal, the sound feature representing a sound emitted by the vehicle in the vicinity of the user, depending on a distance of the vehicle to the user and/or a type of the vehicle and/or a speed of the vehicle and/or a direction from which the vehicle is approaching the user; and/or
“modifying, before an audio signal is outputted to the user by an audio transducer included in the hearing device, a frequency of a sound feature contained in the outputted audio signal, the sound feature representing a sound emitted by the vehicle in the vicinity of the user; and/or
“attenuating, before an audio signal is outputted to the user by an audio transducer included in the hearing device, a volume level of a first sound feature contained in the audio signal relative to a volume level of a second sound feature contained in the audio signal, the second sound feature representing a sound emitted by the vehicle in the vicinity of the user; and/or
“superimposing, before an audio signal containing a first sound feature is outputted to the user by an audio transducer included in the hearing device, a second sound feature to the audio signal, the second sound feature suitable to attract the user's attention away from the first sound feature when perceiving the outputted audio signal.”
Sindia describes several techniques for controlling headphone operation in response to detecting an approaching vehicle. Sindia at ¶¶ 17, 27, 40, 46, 78. One technique includes altering sound output by headphone 102, such as volume reduction. Id. Another technique includes outputting a special alert sound with modified directivity, such that the alert is output to the left or right ear based on the vehicle’s position and movement relative to the user’s ears. Id. For the foregoing reasons, the Sindia reference anticipates all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“characterized in that the operation is a first operation, the method further comprising controlling a second operation of the hearing device depending on the relevance measure, the second operation alerting the user about the vehicle, wherein the first operation is selected to be controlled when the relevance measure is determined to have a first value, and the second operation is selected to be controlled when the relevance measure is determined to have a second value, wherein the first value is indicative of a smaller probability that the user is endangered by the vehicle than the second value.”
Sindia describes performing two operations based on the relevance measure having first and second values. Sindia at ¶¶ 75–79, FIG.8.For example, when an object is near headphone 102 but moving below a velocity threshold, Sindia performs a first operation 810. Id. However, when an object is near headphone 102 and moving above a velocity threshold, indicating a higher probability of danger, Sindia performs a second operation 806. Id. For the foregoing reasons, the Sindia reference anticipates all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“characterized in that the vehicle-related data is first vehicle-related data associated with a first vehicle in the vicinity of the user, and the relevance measure is a first relevance measure indicative of a probability that the user is endangered by the first vehicle,
“the method further comprising providing second vehicle-related data associated with a second vehicle in the vicinity of the user, the second vehicle-related data including information about a property of the second vehicle; and
“determining, based on the user-related data and the second vehicle-related data, a second relevance measure indicative of a probability that the user is endangered by the second vehicle, wherein the operation of the hearing device is controlled depending on the first relevance measure and the second relevance measure.”
Sindia similarly describes tracking multiple objects in the environment. Sindia at ¶¶ 29, 58, 71, 78. For the foregoing reasons, the Sindia reference anticipates all limitations of the claim.
Claim 12 depends on claim 1 and further requires the following:
“characterized in that the vehicle-related data comprises information about a location of the vehicle and/or a speed of the vehicle and/or a moving direction of the vehicle and/or an itinerary of the vehicle and/or a distance of the vehicle relative to the user,
“wherein the relevance measure is determined depending on the location of the vehicle and/or the speed of the vehicle and/or the moving direction of the vehicle and/or the itinerary of the vehicle and/or the distance of the vehicle relative to the user, and/or
“the relevance measure is determined depending on a probability that a future location of the vehicle is likely to coincide with a future location of the user.”
Sindia’s control circuit 112 parses data from sensors 106, 108, 110 in a data parser program 502 and a sensor hub program 504. Sindia at ¶¶ 15, 75–82. In an embodiment, control circuit 112 determines the relative motion between headphone 102 and an ambient object, such as an approaching vehicle, based on movement of the user and movement of the vehicle. Id. If the relative motion (e.g., distance and velocity) exceeds a threshold, indicating a risk of collision, control circuit 112 causes headphone 102 to generate a human perceptible output to alert the headphone user of the approaching vehicle. Id. For the foregoing reasons, the Sindia reference anticipates all limitations of the claim.
Claim 15 depends on claim 1 and further requires the following:
“characterized in that the user-related data comprises movement data indicative of a movement of the user and/or walking data indicative of a walking activity of the user and/or cycling data indicative of a cycling activity of the user and/or skating data indicative of a skating activity of the user and/or scooter data indicative of an activity of the user riding a scooter,
“wherein the method further comprises determining a direction and/or a speed of the movement and/or a pattern of the walking activity and/or cycling activity and/or skating activity and/or activity of riding a scooter,
“wherein the relevance measure is determined to be indicative of a reduced value of said probability when said direction and/or speed and/or pattern changes and/or indicative of an increased value of said probability when said speed is determined to have a larger value as compared to when said speed is determined to have a smaller value.”
Sindia’s control circuit 112 parses data from sensors 106, 108, 110 in a data parser program 502 and a sensor hub program 504. Sindia at ¶¶ 15, 75–82. In an embodiment, control circuit 112 determines the relative motion between headphone 102 and an ambient object, such as an approaching vehicle, based on movement of the user and movement of the vehicle. Id. If the relative motion (e.g., distance and velocity) exceeds a threshold, indicating a risk of collision, control circuit 112 causes headphone 102 to generate a human perceptible output to alert the headphone user of the approaching vehicle. Id. For the foregoing reasons, the Sindia reference anticipates all limitations of the claim.
Claim 19 depends on claim 1 and further requires the following:
“A hearing system comprising: a hearing device configured to be worn at an ear of a user; and
an electronic device configured to be operated stationary with the user remote from the ear, the electronic device communicatively coupled to the hearing device,
the hearing system including a processing unit configured to perform the method according to claim 1.”
Sindia describes a headphone 102 worn on or in a user’s ear and capable of playing back audio from an external device, such as a smartphone or media player, remote from the user’s ear. Sindia at ¶¶ 2, 23, 44, 59. Headphone 102 includes a control circuit, or processor, 112 to perform the method of claim 1. Id. at ¶¶ 27, 33, 40, 46, FIG.6. For the foregoing reasons, the Sindia reference anticipates all limitations of the claim.
Claim 20 depends on claim 1 and further requires the following:
“A hearing device configured to be worn at an ear of a user, the hearing device comprising a processing unit configured to perform the method according to claim 1.”
Sindia describes a headphone 102 worn on or in a user’s ear and capable of playing back audio from an external device, such as a smartphone or media player, remote from the user’s ear. Sindia at ¶¶ 2, 23, 44, 59. Headphone 102 includes a control circuit, or processor, 112 to perform the method of claim 1. Id. at ¶¶ 27, 33, 40, 46, FIG.6. For the foregoing reasons, the Sindia reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Sindia and US Patent Application Publication 2016/0093207 (published 31 March 2016) (“De Censo”).
Claims 11 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Sindia, De Censo and US Patent Application Publication 2017/0347348 (published 30 November 2017) (“Masaki”).
Claims 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Sindia and US Patent Application Publication 2020/0174734 (filed 29 November 2018) (“Gomes”).
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Sindia and DE 10 2019 004 867 (filed 11 July 2019) (“Staib”).
Claim 10 depends on claim 1 and further requires the following:
“characterized in that the user-related data comprises movement data indicative of a movement of the user and/or physiological data indicative of a physiological property of the user and/or sound data indicative of a detected sound,
“the method further comprising determining a probability that the user is aware of the vehicle based on the user-related data, wherein the relevance measure is determined depending on the probability that the user is aware of the vehicle.”
Unlike the claimed invention, Sindia does not sense user movement or user physiological data to determine user awareness. However, the Sindia and Di Censo references both relate to the field of providing audible alerts to a user wearing headphones to avoid hazard in the user’s environment. Di Censo teaches and suggests conditioning alerts on whether or not a user is aware of a detected hazard, such as an approaching object. Di Censo at Abs., ¶¶ 2, 24, 32, 33. For example, De Censo senses (e.g., through an eye gaze camera or an EEG) if a user is interacting with an application on a device, indicating that the user’s focus (i.e., physiological property) is on the application and not on the user’s environment. Id. If the user is interacting with an app, De Censo determines that the user is likely unaware of a detected hazard and issues an alert. Id. This would have reasonably suggested modifying Sindia’s headphones 102 to similarly include the ability to condition alerts on a user’s awareness level. For the foregoing reasons, the combination of the Sindia and the De Censo references makes obvious all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following:
“characterized by determining a level of fatigue of the user based on the user-related data, wherein the probability that the user is aware of the vehicle is determined depending on the level of fatigue.”
Sindia and De Censo do not teach determining a user’s level of fatigue in determining a user’s awareness level. However, the Masaki reference, like Sindia and De Censo, further teaches and suggests tracking a user’s alertness level. For example, Masaki teaches detecting when a user has fallen asleep or is fatigued (e.g., head bobbing up and down). Masaki at ¶¶ 98–100. This would have reasonably suggested further modifying Sindia to track user awareness based on signs of user fatigue. See De Censo at ¶ 32; Masaki at ¶ 98–108. For the foregoing reasons, the combination of the Sindia, the De Censo and the Masaki references makes obvious all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
“characterized in that the user-related data comprises rotation data indicative of a rotation of the user and/or ocular data indicative of an eye gaze movement of the user and/or orientation data indicative of an orientation of the user,
“the method further comprising determining a direction of the rotation and/or the eye gaze movement and/or the orientation relative to a location of the vehicle and/or a moving direction of the vehicle and/or an itinerary of the vehicle,
“wherein the relevance measure is determined to be indicative of a reduced value of said probability when said direction points toward the location of the vehicle and/or the moving direction of the vehicle and/or the itinerary of the vehicle.”
Unlike the claimed invention, Sindia does not sense user head rotation or eye gaze to determine an orientation relative to a vehicle’s position or direction or itinerary to determine relevance. However, the Sindia and Di Censo references both relate to the field of providing audible alerts to a user wearing headphones to avoid hazard in the user’s environment. Di Censo teaches and suggests conditioning alerts on whether or not a user is aware of a detected hazard, such as an approaching object. Di Censo at Abs., ¶¶ 2, 24, 32, 33. For example, De Censo senses a user’s eye gaze and determine if the gaze is in the direction of an application on a device or in the direction of a bearing towards a detected object. Id. at ¶¶ 32, 33, claim 4. If the user eye gaze is fixed on the application, De Censo determines that the user is likely unaware of a detected object and issues an alert. Id. This would have reasonably suggested modifying Sindia’s headphones 102 to similarly include the ability to track eye gaze relative to a detected object, such as a vehicle, and condition alerts on a user’s awareness level. For the foregoing reasons, the combination of the Sindia and the De Censo references makes obvious all limitations of the claim.
Claim 14 depends on claim 1 and further requires the following:
“characterized in that the user-related data comprises orientation data indicative of an orientation of the user's head,
“the method further comprising determining a direction of the orientation of the user's head relative to the surface of the earth, wherein the relevance measure is determined to be indicative of an increased value of said probability when said direction deviates from a direction parallel to the surface of the earth by more than a predefined angle.”
Sindia does not teach determining when a user’s head relative to the surface of the earth deviates from parallel by more than a predefined angle. However, the Masaki reference, like Sindia and De Censo, further teaches and suggests tracking a user’s alertness level. For example, Masaki teaches detecting when a user has fallen asleep or is fatigued (e.g., head bobbing up and down). Masaki at ¶¶ 98–100. This would have reasonably suggested further modifying Sindia to track a user’s head orientation relative to parallel of the earth’s surface. See De Censo at ¶ 32; Masaki at ¶ 98–108. For the foregoing reasons, the combination of the Sindia, the De Censo and the Masaki references makes obvious all limitations of the claim.
Claim 16 depends on claim 1 and further requires the following:
“characterized in that the vehicle-related data and/or the user-related data comprises sound data indicative of a sound detected in the ambient environment of the user,
“wherein the method further comprises determining whether the sound data contains a sound feature associated with a property of a vehicle and/or a property of the user,
“wherein the relevance measure is determined depending on the sound data containing the sound feature.”
Claim 17 depends on claim 16 and further requires the following:
“wherein the sound feature is indicative of a sound emitted by the vehicle as detected by a sound detector stationary with the user,
“the method further comprising determining a frequency of said sound, wherein the relevance measure is determined depending on the frequency of said sound.”
The Sindia reference describes a headphone 102 including a set of sensors to detect hazards, such as an approaching vehicle, in a user’s environment. Sindia at ¶ 26, FIGs.1, 5. One such sensor is a microphone sensor 110 for detecting sounds in the environment. Id. at ¶¶ 37, 38. The Gomes reference further teaches and suggests a method for analyzing sounds. Gomes at ¶¶ 68. In particular, Gomes teaches analyzing the frequency content of sounds and matching the frequency content to a set of signatures, including urgent sounds, like sirens, alarms or high-pitched sounds. Id. These teachings together would have reasonably suggested analyzing sound frequency content from microphone 110 to detect urgent sounds related to vehicles, such as car horns, sirens, etc. For the foregoing reasons, the combination of the Sindia and the Gomes references makes obvious all limitations of the claims.
Claim 18 depends on claim 1 and further requires the following:
“characterized in that the user-related data is first user-related data and the relevance measure is a first relevance measure,
“the method further comprising providing second user-related data after controlling the operation, the second user-related data indicative of a reaction of the user to the operation; and
“determining, based on the second user-related data, a second relevance measure indicative of a probability that the user is endangered by the vehicle.”
Sindia and Staib are drawn to the field of alerting a person about potential hazards while traveling. Staib teaches and suggests providing a first alert to a user to signal a hazardous situation, such as a potential collision. Staib at Abs., p.2 (machine translation). Staib further teaches and suggests modifying the first alert and issuing a second alert if the user does not react to the first alert. Id. Staib teaches that this increases the likelihood that the user, particularly a hard-of-hearing user, will hear an alert in the future. Id. These teachings would have reasonably suggested modifying Sindia’s headphones 102 to include a similar feature. For example, one of ordinary skill would have modified Sindia’s programming to determine if a user heard an alert related to a potential hazard, like an approaching vehicle. The programming would then increase an alert volume until a user reacts, indicating that the user actually heard the alert. For the foregoing reasons, the combination of the Sindia and the Staib references makes obvious all limitations of the claim.
Summary
Claims 1–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

12/3/2022